In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 14‐1015 
UNITED STATES OF AMERICA, 
                                                     Plaintiff‐Appellee, 

                                   v. 

ERIC KELLY, 
                                                 Defendant‐Appellant. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Western Division. 
           No. 3:12‐cr‐50049 — Frederick J. Kapala, Judge. 
                      ____________________ 

    ARGUED OCTOBER 2, 2014 — DECIDED NOVEMBER 26, 2014 
                 ____________________ 

    Before FLAUM, MANION, and HAMILTON, Circuit Judges. 
    FLAUM,  Circuit  Judge.  Based  on  evidence  recovered  dur‐
ing  a  police  search  of  his  apartment,  defendant  Eric  Kelly 
was charged with possession of crack cocaine with intent to 
distribute, in violation of 21 U.S.C. § 841(a)(1); possession of 
a firearm in furtherance of a drug trafficking crime, in viola‐
tion  of  18  U.S.C.  §  924(c)(1)(A); and  possession  of  a  firearm 
by a felon, in violation of 18 U.S.C. § 922(g)(1). Although the 
search was authorized by a warrant, Kelly seeks to suppress 
2                                                      No. 14‐1015 

the seized evidence on Fourth Amendment grounds. He con‐
tends  that  the  government  failed  to  establish  probable  cause 
to support the issuance of the warrant and that the search ex‐
ceeded  the  warrant’s  scope.  Because  we  conclude  that  the 
warrant was valid and that the officers’ search was proper, we 
affirm the district court’s denial of Kelly’s motion to suppress. 
                          I. Background  
    On April 4, 2012, Detective Mark Jimenez of the Rockford 
Police  Department  applied  for  a  warrant  to  search  the  “up‐
per  apartment”  of  a  “multiple  family  residence”  located  at 
1522  Clifton  Avenue in Rockford, Illinois, for cocaine  and a 
wide  variety  of  narcotics  paraphernalia.  Detective  Jimenez, 
an investigator in the Narcotics Unit, submitted a supporting 
affidavit  representing  that  he  had  been  an  officer  with  the 
Rockford  Police  Department  for  twenty‐one  years,  during 
which  time  he  had  been  involved  in  the  execution  of  over 
700 narcotics search warrants. 
    Jimenez’s  affidavit  contained  the  following  relevant  in‐
formation  suggestive  of  criminal  activity  at  1522  Clifton: 
First,  on  February  9,  2012,  a  “concerned  citizen”  contacted 
the  Rockford  Narcotics  Unit  and  complained  that  “the  resi‐
dence located at 1522 Clifton Avenue … is dealing drugs on 
a daily basis.” Approximately six weeks later, on March 28, 
2012,  the  police  department  received  a  welfare  check  com‐
plaint from a woman named Patsy Ibarra. Ibarra advised Of‐
ficer  Amy  Kennedy  that  Ibarra’s  daughter,  Precious  Love, 
“was  possibly  being  held  against  her  will”  at  the  upper 
apartment of 1522 Clifton by a black male named “Eric.” Ac‐
cording  to  Ibarra,  her  granddaughter,  Sherona  Barnes,  had 
knocked on the rear door of the building in search of Love. 
Kelly,  holding  a  9mm  handgun,  answered  her  knock  and 
No. 14‐1015                                                                  3 

yelled, “You almost got yourself shot!” With Love standing 
behind  him,  Kelly  slammed  the  door  in  Barnes’s  face  and 
warned, “Go ahead and call the police, I’ll shoot them too.”1 
Ibarra’s  complaint  prompted  Officer  Kennedy  to  visit  the 
residence.  Love  greeted  Kennedy  at  the  building’s  rear 
door—which  was  outfitted  with  surveillance  cameras—and 
denied that she was being held against her will. Officer Ken‐
nedy  saw  Love  descend  a  set  of  interior  stairs  to  reach  the 
rear door, leading Kennedy to conclude that Love had come 
from the upper apartment. 
    Days  later,  Jimenez  used  a  confidential  informant  to 
make a controlled purchase of crack cocaine from 1522 Clif‐
ton, “upper apartment.” The informant—who had previous‐
ly aided the police department in securing several drug con‐
victions—called  Kelly  at  his  listed  telephone  number  to  ar‐
range a purchase of crack cocaine, but when he met Kelly at 
the  rear  door  of  the  building,  Kelly  told  the  informant  that 
he would not sell drugs from inside the apartment. They lat‐
er arranged to make the exchange down the street from 1522 
Clifton. Officers observed Kelly walk from behind 1522 Clif‐
ton; enter a blue Buick, which was registered to him at a dif‐
ferent  address;  and  drive  to  the  agreed‐upon  location.  The 
informant entered the Buick, remained inside for less than a 
minute,  and  immediately  returned  to  Jimenez’s  undercover 
vehicle. There, the informant revealed his purchase—a small 
plastic  bag  containing  a  rocklike  substance  that  field  tested 
positive for cocaine. 

                                                 
1  Barnes  herself  never  spoke  with  the  Rockford  Police  Department.  Ra‐

ther, she conveyed these events to Ibarra, who then made the complaint.  
4                                                       No. 14‐1015 

    Jimenez asserted that, taken together, this information es‐
tablished probable cause that evidence of drug‐related crim‐
inal activity would be found at the upper apartment of 1522 
Clifton Avenue. Jimenez’s supporting affidavit described the 
precise location to be searched as 
       1522  Clifton  Avenue,  upper  apartment,  Rock‐
       ford,  Illinois[,]  …  a  two  story,  white  with  red 
       siding and red trim, multiple family residence, 
       located on the east side of Clifton Avenue, with 
       the numbers “1522” located on the front of the 
       residence,  and  the  upper  apartment  is  located 
       on the second floor of this building. 
Associate Judge Ronald J. White of the Circuit Court of Win‐
nebago County promptly issued a search warrant. 
     On April 6, 2012, Detective Jimenez and a team of Rock‐
ford police officers forcibly entered 1522 Clifton through the 
building’s rear door. Once inside the outer door, the officers 
encountered two staircases—one leading up to an upper in‐
terior  door  and  the  other  leading  down  to  a  lower  interior 
door, which opened into the basement. They climbed to the 
upper  door,  announced  their  presence,  and  forced  the  door 
open.  They  were  then  standing  inside  Kelly’s  apartment, 
where  they  observed  Kelly  at  the  top  of  another  internal 
staircase,  walking  quickly  from  the  apartment’s  north  bed‐
room to the south bedroom. Upon Jimenez’s order, Kelly ex‐
ited the south bedroom and surrendered to the officers. Ac‐
cording  to  Jimenez,  it  was  at  that  moment  that  he  realized 
that Kelly lived not in an “upper apartment” but rather, in a 
two‐story unit at the rear of 1522 Clifton. Although the offic‐
ers had correctly surmised that the building was divided in‐
to  two  apartments,  they  learned  that  it  was  in  fact  bisected 
No. 14‐1015                                                                         5 

into  front  and  rear  multi‐story  units—not  upper  and  lower 
single‐story  units,  as  Jimenez  had  asserted  in  the  warrant 
application. 
    Despite  this  realization,  the  officers  continued  their 
search  of  Kelly’s  apartment.  In  the  north  bedroom,  Jimenez 
noticed  that  a  vent  cover  had  been  removed  from  the  wall, 
exposing  a  heating  duct.  Jimenez  suspected  that  Kelly  had 
thrown  contraband  down  the  duct  in  a  frantic  attempt  to 
hide  it  from  the  officers.  To  determine  where  the  duct  led, 
one officer threw items into the shaft while another walked 
down  to  the  building’s  basement  in  an  effort  to  hear  the 
items  land  on  the  other  end.  That  officer  entered  the  base‐
ment  from  the  lower  rear  staircase  and  walked  through  an 
unlocked  door  dividing  the  rear  of  the  basement  from  the 
front. In the front room—which contained a furnace, a wash‐
ing  machine,  and  heating  ducts—he  heard  the  items 
dropped  from  two  stories  above  land  behind  a  vent  cover. 
The officer took apart a portion of the ductwork and recov‐
ered a 9mm handgun and two bags of crack cocaine.2 In ad‐
dition to the items retrieved from the heating duct, the offic‐
ers discovered marijuana, crack cocaine, and extensive drug 

                                                 
2  The  owner  of  the  building  at  1522  Clifton  later  clarified  that  the  rear 

portion  of  the  basement  was  considered  part  of  the  rear  apartment, 
which  Kelly  occupied.  The  front  portion—where  the  officer  recovered 
the  contraband  from  the  duct—belonged  to  the  tenants  of  the  front 
apartment. The door between the two basement rooms was intended to 
remain locked at all times. Based on this testimony, we conclude that the 
front  portion  of  the  basement  is  properly  characterized as  the  exclusive 
province  of  the  front  apartment  tenants.  It  is  not,  as  Kelly  contends,  a 
common area. 
6                                                      No. 14‐1015 

paraphernalia  on  the  first  and  second  floors  of  Kelly’s 
apartment. 
     Kelly  moved  to  suppress  all  evidence  the  officers  recov‐
ered, arguing that the search of all three levels of 1522 Clif‐
ton  exceeded  the  scope  of  the  warrant,  which  only  author‐
ized a search of the nonexistent “upper apartment.” Follow‐
ing  a  suppression  hearing,  the  district  court  denied  Kelly’s 
motion. The court determined that the erroneous description 
of the unit as an “upper,” as opposed to a “rear,” apartment 
was  a  mere  technical  error—and  a  reasonable  one  at  that. 
Detective Jimenez based his description of Kelly’s unit as an 
“upper  apartment”  on  statements  made  by  both  Officer 
Kennedy  and  the  confidential  informant  and  there  was  no 
doubt  that  the  probable  cause  that  Jimenez  established  ap‐
plied to the unit that the officers actually searched. Although 
it became obvious once the officers entered the building that 
they had been mistaken as to its layout, it was equally obvi‐
ous that they were in the originally targeted apartment—that 
is, the apartment to which the rear door of 1522 Clifton led. 
With respect to the contraband retrieved from the basement, 
the  court  concluded  that  Kelly,  who  did  not  testify  at  the 
suppression  hearing,  failed  to  demonstrate  a  reasonable  ex‐
pectation  of  privacy  in  the  basement’s  front  section.  He 
therefore  lacked  standing  to  challenge  the  seizure  of  the 
items from the duct. 
    In light of the district court’s ruling, Kelly entered a con‐
ditional  guilty  plea  pursuant  to  Federal  Rule  of  Criminal 
Procedure 11(a)(2), reserving the right to challenge the court’s 
denial of his suppression motion. The district court sentenced 
him  to  a  total  of  123  months’  imprisonment  (composed  of 
concurrent  63‐month  sentences  on  the  drug  possession  and 
No. 14‐1015                                                                    7 

felon‐in‐possession of a firearm charges and a 60‐month sen‐
tence  for  possession  of  a  firearm  in  furtherance  of  a  drug 
trafficking crime, to be served consecutively to the first two). 
Kelly now appeals the denial of his motion to suppress. 
                                         II. Discussion 
    We review a district court’s denial of a suppression mo‐
tion  under  a  dual  standard  of  review:  legal  conclusions  are 
reviewed  de  novo,  while  factual  findings  are  reviewed  for 
clear  error.  United  States  v.  Freeman,  691  F.3d  893,  899  (7th 
Cir. 2012). 
     A. Probable Cause 
    Kelly’s first contention on appeal is that the warrant appli‐
cation  failed  to  establish  probable  cause  for  the  search  war‐
rant’s  issuance.3  As  a  threshold  matter,  we  must  determine 


                                                 
3  On appeal, Kelly alleges numerous defects in Detective Jimenez’s sup‐

porting affidavit. First, he complains that the affidavit, which stated that 
Kelly had a gun when he encountered Sherona Barnes, failed to mention 
that Kelly had a prior felony conviction that would render his possession 
of  a  firearm  illegal.  He  also  argues  that  Patsy  Ibarra’s  welfare  check 
complaint  is  suspect  because  Ibarra’s  accusation  that  Love  was  being 
held  by  Kelly  against  her  will  was  based  on  second‐hand  information 
from  Barnes,  who  never  spoke  with  the  police  directly.  Kelly  further 
challenges  the  reliability  and  veracity  of  the  anonymous  tip  from  the 
“concerned  citizen,”  who  made  only  a  generalized  allegation  of  drug 
activity at 1522 Clifton. Similarly, Kelly highlights the fact that the confi‐
dential informant purchased drugs from Kelly’s car rather than from the 
apartment,  thereby  failing  to  establish  the  necessary  link  between  drug 
activity and the apartment itself. Finally, Kelly complains that Jimenez’s 
affidavit did not identify a lease or other records connecting Kelly to the 
apartment.  Therefore,  Kelly  concludes,  the  search  warrant  application 
      
8                                                          No. 14‐1015 

whether Kelly raised the issue of probable cause—which the 
district court did not address—in a manner sufficient to pre‐
serve  the  argument  for  appeal.  Kelly  concedes  that  before 
the district court, he “unquestionably focused on the failure 
to correctly identify the place to be searched” but argues that 
“he  neither  waived  nor  completely  neglected  a  probable 
cause  argument.”  But  Kelly  never  alleged  in  his  motion  to 
suppress  that  the  warrant  application  failed  to  connect  his 
residence  to  criminal  activity.  Rather,  the  sole  references  to 
probable cause were made in the context of a broader argu‐
ment challenging the warrant’s particularity: 
           [T]he  search  warrant  fails  to  describe  the  area 
           searched  with  the  requisite  particularity.  The 
           warrant  is  explicitly  limited  to  the  upper 
           apartment,  and  no  other  portion  of  the  resi‐
           dence.  The  issuing  court  was  not  presented 
           with any evidence establishing probable cause 
           to  search  the  basement  of  the  building  at  1522 
           Clifton  Avenue  in  Rockford,  Illinois.  Nor  was 
           the  issuing  court  presented  with  any  evidence 
           establishing  probable  cause  to  search  the  rear 
           apartment nor the first floor of the building lo‐
           cated at 1522 Clifton Avenue … . 
The essence of Kelly’s argument was that the warrant appli‐
cation,  in  its  description  of  the  residence  as  an  “upper 
apartment,”  failed  to  accurately  describe  the  apartment’s 

                                                 
did not establish probable cause that evidence of a crime would be found 
in the apartment at 1522 Clifton. 
       
No. 14‐1015                                                         9 

floor plan, not that the application failed to establish proba‐
ble cause of drug activity in the apartment. 
     In a strained effort to demonstrate that he preserved the 
probable cause argument below, Kelly cites various isolated 
comments  by  defense  counsel  at  the  suppression  hearing 
that  could  potentially  be  construed  as  challenging  the  war‐
rant  application’s  failure  to  establish  a  connection  between 
criminal  activity  and  1522  Clifton.  At  one  point,  defense 
counsel highlighted the fact that Kelly’s Buick was registered 
to  a  different  address.  Counsel  also  pointed  out  that  “prior 
to obtaining th[e] search warrant, no one in law enforcement 
had personal knowledge of ever seeing Mr. Kelly in that unit 
nor  did  they  have  any  mail  or  other  information  tying  Mr. 
Kelly  …  to  that  apartment.”  But  once  again,  these  remarks 
were  made  in  furtherance  of  the  argument  that  the  war‐
rant—on  account  of  its  erroneous  description  of  the  apart‐
ment’s layout—lacked sufficient particularity; defense coun‐
sel  never  attempted  to  tie  the  remarks  to  the  independent 
question  of  probable  cause.  Finally,  in  the  brief  conclusion 
section  of  Kelly’s  post‐hearing  memorandum  in  support  of 
his  motion  to  suppress,  he  noted  that  “no  members  of  law 
enforcement  had  any  information  that  showed  [he]  was 
listed  as  residing  at  1522  Clifton.”  Although  these  isolated 
remarks  could  be  construed  as  relevant  to  probable  cause, 
Kelly  nowhere—neither  in  his  initial  briefing,  during  the 
suppression  hearing,  nor  in  his  post‐hearing  briefing—
explicitly argued that the warrant failed for lack of underly‐
ing probable cause. 
   We  have  rejected  similar  arguments  from  other  defend‐
ants  seeking  to  demonstrate  that  they  preserved  issues  for 
appeal.  In  United  States  v.  Murdock,  a  criminal  defendant 
10                                                       No. 14‐1015 

moved to suppress his confession on the ground that police 
did not first administer Miranda warnings. 491 F.3d 694, 695 
(7th  Cir.  2007).  On  appeal,  however,  Murdock  introduced  a 
new theory in support of his motion to suppress: his confes‐
sion, he claimed, was involuntary as a result of the “suspect, 
intimidating,  and  overreaching  conditions  under  which  he 
was  held.”  Id.  at  698  (internal  quotation  marks  omitted).  In 
an effort to argue that he had satisfactorily raised that theory 
below,  Murdock  contended  that  his  arguments  before  the 
district  court  regarding  the  alleged  Miranda  violation  were 
“sufficient to encompass his argument on appeal.” Id. How‐
ever, we held this to be insufficient, concluding, “we see no 
reason  why  trial  counsel  could  not  have  broadened  his  ar‐
gument, and by failing to do so he gave the government no 
reason  to  offer  evidence  to  rebut  his  new  allegation.”  Id.  at 
698–99; see also United States v. Acox, 595 F.3d 729, 732–33 (7th 
Cir. 2010) (rejecting defendant’s contention that his counsel’s 
statements  at  trial  came  “close  enough”  to  the  argument 
raised  on  appeal  to  preserve  the  question).  Like  Murdock’s 
attempt, Kelly’s sporadic references to probable cause in the 
context of a particularity challenge were insufficient to raise 
the argument before the district court. 
   Yet  this  conclusion  does  not  necessarily  foreclose  all  ap‐
pellate  review.  We  must  next  evaluate  whether  Kelly’s  fail‐
ure  to  raise  his  probable  cause  challenge  before  the  district 
court amounted to a mere forfeiture of the argument—which 
would  typically  entitle  him  to  plain  error  review—or  to  a 
waiver  of  the  argument,  which  would  preclude  our  review 
entirely. United States v. Jaimes‐Jaimes, 406 F.3d 845, 847 (7th 
Cir.  2005).  Waiver  occurs  through  an  “intentional  relin‐
quishment of an argument,” while forfeiture is characterized 
No. 14‐1015                                                                     11 

by a “neglectful failure to pursue an argument.” United States 
v. Johnson, 415 F.3d 728, 730 (7th Cir. 2005). 
      Kelly’s  failure  to  present  his  probable  cause  argument 
appears to have been a result of neglect, rather than a calcu‐
lated strategic decision. We can imagine “no sound reason—
indeed  no  reason  at  all—why  [Kelly]  would  have  opted  to 
bypass” the probable cause argument and instead rely solely 
on  his  particularity challenge, Jaimes‐Jaimes, 406 F.3d at 848, 
which  renders  his  omission  more  akin  to  forfeiture  than 
waiver.  However,  because  the  forfeited  argument  here  is  a 
suppression argument, we face a “special situation” as a re‐
sult  of  the  operation  of  Federal  Rule  of  Criminal  Procedure 
12(e).  Murdock,  491  F.3d  at  698.  Under  Rule  12(e),  if  a  de‐
fendant fails to raise a suppression argument below—even if 
he  does  so  under  circumstances  that  suggest  a  forfeiture—
we cannot proceed directly to a review of the district court’s 
actions for plain error.4 Before we may conduct a plain error 
review,  “the  defendant  must  first  show  good  cause  for  fail‐
ing  to  make  that  argument  in  the  district  court.”  Murdock, 
491 F.3d at 698. Kelly has offered no explanation—let alone 
a  persuasive  one—for  trial  counsel’s  failure  to  challenge 
                                                 
4 Federal  Rule  of  Criminal  Procedure  12(e)  establishes  that  a  party 
“waives”  a  suppression  argument  not  timely  raised  before  the  district 
court; such waiver may only be overcome by a showing of “good cause.” 
As  we  have  noted,  this  “use  of  the  word  ‘waiver’  when  one  actually 
means ‘forfeiture’ has led to some difficulty distinguishing the two terms.” 
Murdock,  491  F.3d  at  698.  Although  Kelly’s  failure  to  raise  the  probable 
cause  argument  below  constitutes  a  forfeiture  in  the  traditional  sense, 
Rule  12(e)  prevents  us  from  automatically  undertaking  plain  error 
review. 
      
12                                                       No. 14‐1015 

probable cause. See id. at 698–99. We are therefore foreclosed 
by Rule 12(e) from any review of whether the government 
established  probable  cause  to  support  the  issuance  of  the 
search warrant. 
     But  even  assuming  that  Kelly  could  demonstrate  good 
cause  for  failing  to  raise  the  argument  below,  he  cannot 
show that the district court committed plain error. A district 
court  does  not  engage  in  de  novo  review  of  an  issuing 
judge’s  conclusion  that,  based  on  the  totality  of  the  circum‐
stances,  there was a “fair probability that contraband or ev‐
idence  of  a  crime  w[ould]  be  found  in  a  particular  place.” 
Illinois v. Gates, 462 U.S. 213, 238 (1983). Rather, in reviewing 
the issuing judge’s probable cause determination, the district 
court need only evaluate whether the judge had a “substan‐
tial  basis”  for  concluding  that  probable  cause  existed.  Id.  at 
238–39  (quoting  Jones  v.  United  States,  362  U.S.  257,  271 
(1960)). “Warrants may be issued even in the absence of di‐
rect  evidence  linking  criminal  objects  to  a  particular  site.” 
United States v. Orozco, 576 F.3d 745, 749 (7th Cir. 2009) (cita‐
tion  and  internal  quotation  marks  omitted).  And  courts  are 
“entitled  to  draw  reasonable  inferences  about  where  evi‐
dence  is  likely  to  be  kept,  based  on  the  nature  of  the  evi‐
dence and the type of offense, and specifically, in the case of 
drug dealers, evidence is likely to be found where the deal‐
ers live.” Id. (citation and internal quotation marks omitted). 
    Detective  Jimenez’s  affidavit  establishes  a  reasonable 
probability  that  Kelly  dealt  drugs.  Just  days  before  Jimenez 
filed his warrant application, officers observed Kelly emerge 
from  behind  1522  Clifton,  enter  his  Buick,  drive  to  meet  a 
reliable  informant  at  a  predetermined  location,  and  sell  the 
informant crack cocaine. The  informant had previously met 
No. 14‐1015                                                                     13 

Kelly  at  the  rear  door  of  1522  Clifton  and,  although  Kelly 
represented  to  the  informant  that  he  would  not  sell  drugs 
from the apartment, he made  clear to  the  informant that he 
would  be  happy  to  arrange  a  sale  in  the  neighborhood. 
Jimenez  also  concluded,  based  on  his  twenty‐one  years  in 
law  enforcement  and  his  execution  of  over  700  narcotics 
search warrants, that drug dealers are likely to keep contra‐
band in their residences. Because issuing magistrates are en‐
titled to take into account the knowledge and experience of 
police  officers  when  making  the  probable  cause  determina‐
tion, see United States v. Lamon, 930 F.2d 1183, 1189 (7th Cir. 
1991),  Jimenez’s  observation,  taken  together  with  the  facts 
and  circumstances  surrounding  the  informant’s  controlled 
purchase of crack cocaine, certainly creates a “fair probabil‐
ity”  that  drugs  or  drug  paraphernalia  would  be  found  at 
1522 Clifton. 
    Even  without  taking  into  consideration  the  anonymous 
tip  from  the  “concerned  citizen”  or  the  welfare  check  com‐
plaint  from  Patsy  Ibarra,5  Jimenez’s  affidavit  contained  far 

                                                 
5  Kelly alleges that reports from both the “concerned citizen” and Ibarra 

are inherently unreliable, due largely to the anonymity of the former and 
the second‐hand nature of the latter. In United States v. Singleton, 125 F.3d 
1097 (7th Cir. 1997), we set forth a series of factors indicative of whether 
an  informant’s  report  is  sufficiently  reliable  to  support  a  magistrate’s 
finding  of  probable  cause.  These  factors  include:  “(1)  personal  observa‐
tion by the informant; (2) the degree of detail given; (3) independent po‐
lice corroboration of the informant’s information; and (4) the informant’s 
testifying at the probable cause hearing.” Id. at 1103–04.  
    With  respect  to  the  vague  tip  from  the  anonymous  “concerned  citi‐
zen,”  the  Singleton  factors  admittedly  cut  in  Kelly’s  favor.  Ibarra’s  wel‐
fare  complaint  presents  a  closer  case.  Ibarra  provided  an  exceptional 
     
14                                                              No. 14‐1015 

more  evidence  to  support  the  issuance  of  a  search  warrant 
than  we  have  required  in  other  cases.  In  United  States  v. 
Orozco, for instance, an affidavit in support of a search war‐
rant  application  stated  that  reliable  sources  had  identified 
the defendant as a “large‐scale drug trafficker” from whom 
they  had  purchased  drugs  “in  the  recent  past.”  576  F.3d  at 
748. This information, combined with the FBI Special Agent 
affiant’s representation that high‐ranking gang members of‐
ten keep evidence of drug activity in their homes, persuaded 
us to uphold the magistrate judge’s probable cause finding—
even  though  the  agent’s  belief  was  “the  only  support  for  a 
link  between  Orozco’s  home  and  the  sought‐after  evidence 
of drug dealing.” Id. at 748–50. Detective Jimenez’s affidavit 
offered  far  more  concrete  evidence  suggesting  that  Kelly 
kept  drugs  and  drug‐related  paraphernalia  at  1522  Clifton. 
We  therefore  conclude  that  the  affidavit  plainly  established 
probable cause to support the issuance of the warrant.6  

                                                 
amount  of  detail,  some  of  which  was  corroborated  by  Officer  Kennedy 
when she investigated the residence herself, but Ibarra did not personal‐
ly observe Kelly’s actions, nor did she testify at the probable cause hear‐
ing. We need not weigh these competing factors here, however, because 
we  conclude  that—exclusive  of  the  information  contained  in  Ibarra’s 
complaint—Jimenez’s  affidavit  set  forth  sufficient  facts  to  support  the 
issuing judge’s finding of probable cause. 
6 Both parties’ briefs discuss in detail whether, in the absence of probable 

cause,  the  good‐faith  exception—which  preserves  evidence  recovered 
during a search pursuant to a defective warrant that was obtained by an 
officer acting with objective good faith, see United States v. Leon, 468 U.S. 
897, 920 (1984)—would save the officers’ search of 1522 Clifton. Because 
we conclude that probable cause in fact existed, the good‐faith exception 
is not implicated here. 
No. 14‐1015                                                          15 

    B. Scope of the Warrant 
    Kelly  next  contends  that  even  if  the  warrant  was  sup‐
ported  by  probable  cause,  the  officers’  search  exceeded  its 
scope,  which  authorized  a  search  of  only  the  “upper  apart‐
ment” at 1522 Clifton. Kelly first claims, as he argued before 
the  district  court,  that  the  warrant  fails  for  want  of  particu‐
larity. The Fourth Amendment requires that a warrant “par‐
ticularly  describ[e]  the  place  to  be  searched.”  U.S.  Const. 
amend. IV. Kelly argues that because the warrant identified 
that  place  as  the  “upper  apartment”  of  1522  Clifton,  which 
(as it turns out) does not exist, the warrant was invalid from 
the  moment  it  was  issued.  However,  the  particularity  re‐
quirement  was  not  intended  to  protect  against  the  error  at 
issue here—that is, where a warrant supported by probable 
cause fails to reflect the precise floor plan of the premises to 
be  searched.  Rather,  the  “manifest  purpose”  of  the  require‐
ment is to  prevent “the wide‐ranging exploratory searches” 
that the Framers faced and to limit each search “to the spe‐
cific  areas  and  things  for  which  there  is  probable  cause.” 
Maryland v. Garrison, 480 U.S. 79, 84 (1987).  
     The Supreme Court does not demand exact precision in a 
search  warrant’s  description  of  the  targeted  premises.  In‐
stead, it has found the particularity requirement to be satis‐
fied if the warrant’s description “is such that the officer with 
a  search  warrant  can,  with  reasonable  effort  ascertain  and 
identify  the  place  intended.”  Steele  v.  United  States,  267  U.S. 
498,  503  (1925).  Our  own  precedent  confirms  that  minor 
technical errors or omissions do not automatically invalidate 
a  warrant  so  long  as  there  is  no  danger  that  the  officers 
might inadvertently search the wrong place. In United States 
v.  Johnson,  a  warrant  to  search  both  the  upper  and  lower 
16                                                        No. 14‐1015 

units of a two‐story residence identified the address as “2958 
N.  23rd  Street.”  26  F.3d  669,  692  (7th  Cir.  1994).  While  this 
was  the  correct  address  for  the  lower  unit,  the  upper  unit’s 
address was technically 2958A. Id. at 694. Despite this error, 
we upheld the search warrant with respect to both units: 
        [W]e  note  that  the  warrant  did  describe  the 
        place  to  be  searched  with  particularity  stating 
        that  the  house  was  “a  two‐family  residence 
        with beige siding and brown trim; the number 
        2958  appearing  on  the  west  side.”  The  only 
        problem  with  the  description  was  that  it  did 
        not include the fact that 2958A is the address of 
        the upper unit. This omission, however, is not 
        fatal  for  the  warrant  accurately  described  the 
        house to be searched and there was no risk that 
        the  officers  executing  the  warrant  would 
        search some other house. 
Id. While Johnson dealt with the omission of the upper unit’s 
address  rather  than  a  misstatement  regarding  the  layout  of 
the  targeted  residence,  its  reasoning  is  applicable  here.  De‐
tective  Jimenez  knew  that  the  target  of  his  search  was  the 
unit—be it the “upper” unit or the “rear” unit—to which the 
rear door of 1522 Clifton led. And because Kelly’s apartment 
was the only unit accessible from the rear door of the build‐
ing, the mislabeling presented “no risk that the officers exe‐
cuting the warrant would search some other house.” Id. 
    The  Supreme  Court  has  upheld  the  validity  of  warrants 
in far closer cases. In Maryland v. Garrison, the Court upheld 
an  overbroad  warrant  that  described  the  apartment  to  be 
searched  as  “2036  Park  Avenue  third  floor.”  480  U.S.  at  80. 
What  police  officers  did  not  realize  prior  to  the  warrant’s 
No. 14‐1015                                                                    17 

execution  was  that  the  third  floor  of  2036  Park  Avenue  in 
fact contained two apartments. Id. After acknowledging that 
the warrant’s description was “broader than appropriate be‐
cause it was based on the mistaken belief that there was only 
one  apartment  on  the  third  floor,”  the  Court  nevertheless 
concluded that the factual mistake did not invalidate a “war‐
rant  that  undoubtedly  would  have  been  valid  if  it  had  re‐
flected  a  completely  accurate  understanding  of  the  build‐
ing’s  floor  plan.”  Id.  at  85.  The  Court  emphasized  that  its 
finding of validity depended on the information available to 
the  officers  at  the  time  they  applied  for  the  warrant—
“[t]hose  items  of  evidence  that  emerge  after  the  warrant  is 
issued have no bearing on whether or not a warrant was val‐
idly issued.” Id. As in Garrison, the warrant to search Kelly’s 
apartment  would  “undoubtedly”  have  been  valid  if  it  had 
identified the unit to be searched as a “rear,” as opposed to 
an “upper,” apartment. The fact that the building’s layout dif‐
fered from what the officers were able to discern without hav‐
ing been inside is insufficient to render the warrant invalid.7  


                                                 
7 Kelly contends that the officers could have discovered the precise lay‐

out of 1522 Clifton, either by contacting his landlord or by obtaining the 
building’s floor plans. But Detective Jimenez testified at the suppression 
hearing  that,  based  on  his  experience,  he  does  not  contact  landlords  of 
buildings for which he seeks search warrants out of fear that they might 
warn tenants of the impending search by, for example, confronting ten‐
ants about engaging in potentially illegal behavior on the rental proper‐
ty.  Moreover,  Kelly  cites  no  authority  to  support  the  proposition  that 
officers must go to such lengths to ascertain a building’s internal layout, 
and there is no evidence concerning where a floor plan for 1522 Clifton 
might be found, if it exists at all. 
18                                                       No. 14‐1015 

    Our  conclusion  that  the  warrant  was  valid  based  on  the 
information  available  to  the  officers  at  the  time  of  its  issu‐
ance does not, however, address the independent inquiry of 
whether it was executed in a reasonable manner. See id. at 84 
(noting that “the case present[ed] two separate constitutional 
issues,  one  concerning  the  validity  of  the  warrant  and  the 
other concerning the reasonableness of the manner in which 
it was executed”). Kelly argues that the Fourth Amendment 
required the officers to halt their search upon the realization 
that they were in a “rear” apartment—or, at a minimum, to 
search  only  the  “upper”  level  identified  in  the  warrant.  He 
cites Garrison for this proposition because there, the Supreme 
Court  obliged  the  officers  to  discontinue  their  search  when 
they learned that the layout of the building differed from the 
warrant’s description—that is, that the third floor contained 
two apartments instead of one. See id. at 87. 
    Yet  although  Garrison  also  presented  a  situation  of  mis‐
taken  floor  plans,  the  parallels  with  the  instant  case  end 
there. In Garrison, the officers sought a warrant to search the 
apartment of Lawrence McWebb, which they reasonably be‐
lieved to occupy the entire third floor of 2036 Park Avenue. 
Id. at 80. However, they inadvertently searched—and found 
contraband  in—the  apartment  of  Garrison,  which  was  also 
located on the third floor but was not the intended target of 
their search. Id. at 81. The Supreme Court concluded that the 
Fourth Amendment compelled the  officers to suspend  their 
search  upon  realization  of  their  mistake  not  because  they 
had misunderstood the building’s layout but rather because 
they  had  been  searching  the  wrong  apartment—a  search 
concededly  unsupported  by  probable  cause.  Id.  at  86–87. 
And notably, even despite this grievous mistake, the Court 
permitted  the  government  to  prosecute  Garrison  based  on 
No. 14‐1015                                                                19 

incriminating  evidence  found  in  his  apartment  before  the 
officers discovered their error. See id. at 80, 88. 
     The  Garrison  Court  nowhere  suggested  that  if,  after  dis‐
covering  the  mistaken  layout,  the  officers  had  been  able  to 
confirm  that  they  were  in  the  targeted  apartment 
(McWebb’s),  a  continued  search  of  that  apartment  would 
have  been  improper.  In  fact,  the  Court  concluded  that  “[i]f 
the officers had known, or should have known, that the third 
floor contained two apartments …, and thus had been aware 
of  the  error  in  the  warrant,  they  would  have  been  obligated  to 
limit  their  search  to  McWebb’s  apartment.”  Id.  at  86  (emphasis 
added).  Therefore,  contrary  to  Kelly’s  contention,  Garrison 
supports  the  reasonableness  of  the  search  conducted  here. 
The  officers  limited  their  search  to  the  targeted  apartment8 
and,  because  only  one  apartment  was  accessible  from  the 
door through which they entered the building, there  was  no 
risk that they might inadvertently have searched the wrong 
unit. As a result, Detective Jimenez was not constitutionally 
required  to  seek  a  modified  warrant  before  continuing  his 
search of all three levels of Kelly’s residence. 
      C. Search of the Basement Duct 
   The  parties  dispute  whether  Kelly  had  a  reasonable  ex‐
pectation  of  privacy  in  the  basement  end  of  the  duct.  But 
Kelly’s  challenge  to  the  officers’  recovery  of  the  gun  and 
drugs from the duct fails under either theory. 



                                                 
8  Because  they  encountered  Kelly  upon  entry,  the  officers  immediately 

confirmed that they were in the correct apartment. 
20                                                      No. 14‐1015 

    A  “search”  within  the  meaning  of  the  Fourth  Amend‐
ment  occurs  only  where  an  individual  has  a  reasonable  ex‐
pectation  of  privacy  in  the  area  searched.  Katz  v.  United 
States,  389  U.S.  347,  361  (1967)  (Harlan,  J.,  concurring).  If 
such an expectation is  lacking, the individual has no  stand‐
ing to challenge the search. See Simmons v. United States, 390 
U.S. 377, 389 (1968). In United States v. Mitchell, we laid out a 
series of factors relevant to this determination: 
       (1) whether the defendant had a possessory in‐
       terest in the place searched; (2) whether he had 
       a  right  to  exclude  others  from  the  place 
       searched; (3) whether he exhibited a subjective 
       expectation  that  the  place  searched  [would] 
       remain  free  from  governmental  invasion;  (4) 
       whether he took normal precautions to protect 
       his  privacy;  and  (5)  whether  he  was  on  the 
       premises legitimately.  
64 F.3d 1105, 1109 (7th Cir. 1995). The district court conclud‐
ed,  based  on  an  analysis  of  the  Mitchell  factors,  that  Kelly 
had no reasonable expectation of privacy in the front portion 
of  the  basement.  The  owner  of  the  building  testified  (via 
stipulation)  that  the  front  section  of  the  basement  was  con‐
sidered  part  of  the  front  apartment  and  that  the  door  be‐
tween the  basement’s front and rear sections was supposed 
to  remain  locked.  The  court  determined  that,  as  a  tenant  of 
the  rear  apartment,  Kelly’s  Fourth  Amendment  rights  were 
not infringed when the officers searched the duct housed in 
the  front  portion  of  the  basement,  and  he  therefore  lacked 
standing to challenge the officers’ actions. 
   Kelly insists that the district court erred in analyzing his 
asserted  expectation  of  privacy  in  the  front  portion  of  the 
No. 14‐1015                                                                   21 

basement  rather  than  in  the  interior  of  the  duct  itself.  He 
claims a privacy interest in the duct because it was both at‐
tached to and accessible from his apartment, and because no 
evidence  indicated  that  it  was  used  by  anyone  else.  Yet 
Kelly’s  position—which  the  government  contests—cannot 
save  his  Fourth  Amendment  challenge.  If  we  were  to  hold 
that  Kelly  had  a  reasonable  expectation  of  privacy  in  the 
basement  duct  because  it  was  attached  to  the  apartment  he 
rented,  we  would  be  conceptualizing  the  duct  as  an  exten‐
sion of Kelly’s apartment. And we have already determined 
that  the  officers  had  in  their  possession  a  valid  warrant, 
which they executed reasonably, to search that apartment. 
     Because  Kelly’s  challenge  to  the  recovery  of  contraband 
from the basement duct is doomed regardless of which line 
of  reasoning  we  adopt,  we  need  not  determine  whether  an 
individual is entitled to Fourth Amendment protection with 
respect to an enclosed heating duct whose contents may only 
be  retrieved  from  an  area  in  which  that  individual  has  no 
expectation of privacy.9 

                                                 
9  Kelly also challenges the district court’s assumption that he abandoned 

the  firearm  and  drugs  by  throwing  them  into  the  duct.  In  order  to 
demonstrate  abandonment,  “the  government  must  prove  by  a  prepon‐
derance of the evidence that the defendant’s voluntary words or actions 
would lead a reasonable person in the searching officer’s position to be‐
lieve that the defendant relinquished his property interests in the item to 
be searched.” United States v. Pitts, 322 F.3d 449, 456 (7th Cir. 2003). Alt‐
hough  Kelly  claims  that  he  threw  the  contraband  into  the  vent  only  to 
temporarily hide it from the investigating officers, his subjective intent is 
irrelevant  to  the  objective  abandonment  inquiry.  We  need  not  conduct 
that  inquiry  here,  however,  because  whether  or  not  Kelly  retained  any 
property interest in the discarded items, we hold that the officers’ seizure 
       
22                                                             No. 14‐1015 

                                        III. Conclusion 
    For  the  foregoing  reasons,  we  AFFIRM  the  order  of  the 
district court. 




                                                 
of  the  contraband  from  the  basement  duct  did  not  violate  his  Fourth 
Amendment rights.